Citation Nr: 1608013	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to an effective date prior to September 17, 2012, for the award of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  He testified via videoconference before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.  

In December 2009, the Board remanded the issues of service connection for neck and back disorders for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of an earlier effective date for the award of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic back disorder did not manifest in service or for many years thereafter, and a current back disorder is unrelated to service.

2.  A chronic neck disorder did not manifest in service or for many years thereafter, and a current neck disorder is unrelated to service.



CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  A chronic neck disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for back and neck disorders.  He asserts he injured his back and neck when he slipped in the wash area of the motor pool during service, and that this fall resulted in chronic disorders of the neck and back.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with degenerative disc disease, not degenerative joint disease.  Degenerative joint disease is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) but degenerative disc disease is not listed; therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, such as degenerative joint disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  As above, degenerative disc disease is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

X-rays and MRI studies confirm current diagnoses of degenerative disc disease of the cervical and lumbosacral spine.  Therefore, current disorders of the back and neck are shown.  

Next, there were no back or neck disorders noted on examination for service entrance in May 1965.  In July 1967, the Veteran sought treatment for a stiff neck that was unrelated to trauma.  He was given medication and told to apply heat to the neck.  No follow-up evaluation is noted.  On examination for service separation in March 1968, he denied any history of back or neck pain, and no abnormalities of the neck or back were noted on objective physical examination.  Therefore, the service treatment records do not reflect back complaints at all and no chronic back or neck disorder.

Following service, the Veteran did not seek treatment for a neck or back disorder for many years following service.  In August 1996, nearly 30 years after discharge, he sought treatment for a mild neck spasm.  He was given medication and told to apply heat to the neck.  No prior history of a neck injury was noted.  This is the first recorded symptoms associated with a neck disorder.

In March 1997, he sought private treatment for acute back pain, with onset following the lifting of an ice chest.  No prior history of a back or neck injury was reported.  An acute muscle spasm was diagnosed.  This was the first recorded symptoms associated with a back disorder.  As noted above, current diagnoses of degenerative disc disease of the cervical and lumbosacral spine have been noted.  

Thus, while current disorders are shown, the medical evidence shows that the Veteran did not have onset of a chronic back or neck disorder in service or for many years after service.  While he reported neck pain on one occasion during service, the separation examination was normal, suggesting no chronic problems with the neck.  He denied any back or neck problems at service separation, and did not seek treatment for nearly 30 years after service.  This lengthy period without recorded complaint or treatment is one piece of evidence considered by the Board which weighs against the assertion of ongoing symptomatology.  

Likewise, when the Veteran sought treatment for neck spasm (1996) and back pain (1997), he did not report a history of neck or back injuries in service.  Rather, his back pain was described as acute, suggesting a recent onset, and attributed to lifting an ice chest.  He did not claim that symptoms of his neck and back began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Moreover, the Veteran reported the onset of symptoms to different times.  When he filed his initial claim, he reported that he injured his back and neck in November 1966.  He later claimed that he fell in July 1967.  There is no indication of an injury in July 1967 and his complaints of neck pain in July 1967 were specifically noted to be unrelated to an injury.  

These inconsistencies in the record weigh against the Veteran's credibility as to the onset of symptoms.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

At the September 2009 hearing and in written correspondence, the Veteran asserted he injured his back and neck when he slipped in the wash area of the motor pool.  He reported he sought treatment and was given medication and rest.  No other in-service back or neck injuries were reported.  He further testified that he had experienced neck and back pain since that time.  

The Board has weighed the Veteran's lay statements and finds his current recollections and statements of on-going symptomatology made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms.  For these reasons, the Board finds that the weight of the competent evidence is against a finding of unremitting symptoms since service.  

While the Board reiterates that he is competent to report symptoms as they come to him through his senses, degenerative disc disease is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

Next, the preponderance of the evidence also weighs against a finding of a nexus between any in-service disease, injury, or other incident, and any current disabilities of the Veteran's back or neck.  Recent VA treatment records confirm current diagnoses of degenerative disc disease of the cervical and lumbosacral spine, as noted above.  The record does not reflect, however, a nexus between these diagnoses and any incident of service.  

Pursuant to the Board's remand order, the Veteran underwent a VA examination in January 2010.  The claims file was reviewed by the examiner in conjunction with the examination.  After examination of the Veteran and review of the claims file, the examiner opined that it was less likely than not any current degenerative disc disease of the cervical or lumbosacral spine was related to any in-service disease or injury.  In so determining, the examiner rendered his conclusion based on an examination of the Veteran and review of the relevant medical history, either in the claims file or as recounted by the Veteran.  As such, this opinion is adequate and entitled to significant probative weight, and it weighs against the claim.  No contrary medical opinion evidence has been presented.  

The Board has also considered the Veteran's lay statements indicating a nexus relationship between the current back disorder and the in-service event.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a claimant's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

The Veteran is competent to report such observable symptomatology as back and neck pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Some medical issues require specialized knowledge and training, however, for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

In the present case, the Board does not find that questions regarding the diagnosis or etiology of an orthopedic disorder such as degenerative disc disease are not susceptible to lay observation, as they require objective clinical findings such as X-rays or MRI studies.  Likewise, the Veteran's lay contentions have not later been substantiated by a competent expert, and he does not contend he is reporting the opinion of a medical expert as told to him.

Additionally, to the extent that the Veteran contends that his currently-diagnosed back and neck disorders are related to service, the opinion provided by the medical professional in January 2010 is more probative than the Veteran's assertions.  The examiner took a detailed history from the Veteran and determined that the degenerative disc disease of the cervical and lumbosacral spine was not related to service.  

In conclusion, the Board finds that the preponderance of the evidence is against the claims and the appeal is denied.  As a preponderance of the evidence is against the awards of service connection, the benefit of the doubt doctrine is not applicable.  

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  

VA provided the Veteran notice in a February 2006 letter which advised him of what information was needed to substantiate claims for service connection.  VA also informed him how VA assigns disability ratings and effective dates.  The initial VCAA notice letter was also issued to him prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the September 2009 Board video hearing, the Veterans Law Judge (VLJ) fully explained the issues and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant v. Shinseki [23 Vet. App. 488 (2010)], the VLJ who conducted the hearing complied with the duties set forth for a hearing officer in 38 C.F.R. § 3.103(c)(2).

In the December 2009 remand, the Board instructed that the RO obtain a VA examination and medical opinion addressing specific matters, and that the RO associate VA treatment records with his claims file.  Subsequently, a VA physician examined the Veteran and provided a medical opinion addressing the specified matters on appeal.  Additionally, the requested VA treatment records were obtained by the RO.  Thus, there has been substantial compliance with the remand directives, such that additional remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


ORDER

Service connection for a back disorder is denied.  

Service connection for a neck disorder is denied.  


REMAND

In August 2013 decision, the Veteran was granted service connection for bilateral hearing loss.  This award was made effective from September 17, 2012.  In September 2013, he filed a notice of disagreement regarding the effective date assigned for this award.  The RO has yet to issue a statement of the case (SOC) regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with an SOC pertaining to the issue of an earlier initial effective date for service connection for bilateral hearing loss.  Advise him that he must file a substantive appeal within 60 days.  The issues should be returned to the Board only if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


